NUMBER 13-10-00485-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                              IN RE: NOAH GARZA


                      On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Vela
                   Memorandum Opinion Per Curiam

      Relator, Noah Garza, pro se, filed a petition for writ of mandamus in the above

cause on August 30, 2010, seeking to compel the trial court to issue a nunc pro tunc

order modifying its original judgment to reflect pre-sentence back time jail credit. The

Court requested and received a response to the petition for writ of mandamus from the

real party in interest, the State of Texas, acting by and through the Criminal District

Attorney in and for Matagorda County, Texas.

      Mandamus relief may be granted if the relator shows that: (1) the act sought to

be compelled is purely ministerial; and (2) there is no adequate remedy at law. See
Deleon v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding).

The relator must have a “clear right” to the relief sought and the merits of the relief

sought must be “beyond dispute.”      See id.      “The requirement of a clear legal right

necessitates that the law plainly describes the duty to be performed such that there is

no room for the exercise of discretion.” See id.

      The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown

himself entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM


Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed this the
17th day of September, 2010.




                                                2